Bartol, J.,
delivered the following separate opinion :
I concur with the Chief Justice in the opinion that the judgment of the Superior Court ought to be affirmed. According to my construction of the 8th section of the 38th Article of the Code, upon which this case depends, the remedy given to the Clerk for the recovery of fees for work done by him, for which his predecessor had been paid, is by an action against the “ former Clerk or his representatives,” and not by a suit upon the bond. This seems to me to be the true intent of the words of the Code; and this action, therefore, cannot for that reason he maintained.